Name: Commission Regulation (EEC) No 3377/80 of 19 December 1980 on arrangements for imports into France of outer garments originating in Macao
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 355/22 30 . 12. 80Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3377/80 of 19 December 1980 on arrangements for imports into France of outer garments originating in Macao THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in third countries ('), as amended by Regulation (EEC) No 2143/79 (2 ), and in particular Articles 11 and 15 thereof, Whereas Article 1 1 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into France of outer garments (categories 78 and 81 ), origi ­ nating in Macao have exceeded the level referred to in Article 11 (3) ; Whereas, in accordance with Article 1 1 ( 5), Macao was notified on 5 August and 10 October 1980 of requests for consultations ; whereas, following these consulta ­ tions, it is desirable to make the products in question subject to quantitative limitation for the period 1980 to 1982 ; Whereas Article 11 ( 13 ) ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to the aforesaid Regulation ; Whereas the products in question exported from Macao between 1 November 1980 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1980 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, HAS ADOPTED THIS REGULATION : Article 1 1 . Importation into France of the categories of products originating in Macao and specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ). Article 2 1 . The products as referred to in Article 1 , shipped from Macao to France between 1 January 1980 and the date of entry into force of this Regulation , which have not yet been released for free circulation , shall be so released without delay subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period . 2 . Imports of products shipped from Macao to France after the entry into force of this Regulation shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 3059/79 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Macao on or after 1 November 1980 and released for free circulation shall be set off against the quantitative limit established for 1980 . Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1980 . For the Commission Wilhelm HAFERKAMP Vice-President (!) OJ No L 365, 27 . 12 . 1978 , p . 1 . ( 2 ) OJ No L 248 , 2 . 10 . 1979 , p . 1 . 30 . 12. 80 Official Journal of the European Communities No L 355/23 ANNEX CCT heading No NIMEXE code ( 1980) Quantitative limits from : Category Description MemberStates Units 1 November to 1 January to 31 December 31 December 1980 1981 1982 78 61.01 A II B III V f) 1 g) 1 2 3 61.01-09 ; 24 ; 25 ; 26 ; 81 ; 92 ; 95 ; 96 Men's and boys' outer garments : Men's and boys' woven bath robes , dressing gowns, smoking jackets and similar indoor wear and other outer garments , except garments of categories 6, 14 A, 14 B, 16 , 17, 21 , 76 and 79, of wool , of cotton or of man-made textile fibres F Tonnes 45 130 138 81 61.02 B lb) II c) e) 8 aa) 9 aa) bb) cc) 61.02-07 ; 22 ; 23 ; 24 ; 85 ; 90 ; 91 ; 92 Women's, girls', and infants' outer garments : B. Other : Women's , girls' and infants' woven bath robes, dressing gowns, bed jackets and similar indoor wear and outer garments , except garments of categories 6 , 7, 15 A, 15 B, 21 , 26 , 27, 29 , 76, 79 and 80 , of wool , of cotton or of man-made textile fibres F Tonnes 10 210 223